Case 2:19-mj-00112 Document1 Filed 10/28/19 Page 1 of 3 Pae 4

AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

RORY L. PERRY ll, CLERK

 

 

 

 

 

for the Southom bist tout “a i!
ee
Southern District of West Virginia
United States of America )
v. )
WESTON DALLAS MCDANIELS J «Come.
) 2:19-mj-00112
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 19, 2019 in the county of Kanawha in the
Southern District of West Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §751(a) Escape

This criminal complaint is based on these facts:

See attached sheet.

@ Continued on the attached sheet.

 

a Complainant's signature

Matthew C. Barger, DUSM USMS

 

Printed name and title

  

 

Sworn to before me and signed in my presence. ——
“ Judge ’s signature >
City and state: Charleston, West Virginia a Dwane L. Tinsley, United States Magistrate _

 

Printed name and title
Case 2:19-mj-00112 Document1 Filed 10/28/19 Page 2 of 3 PagelD #: 2

AFFIDAVIT

State of West Virginia

County of Kanawha, to wit:

I, Matthew C. Barger, being duly sworn, depose and state as follows:

1. Iam a Deputy United States Marshal for the Southern District of West Virginia and
have been employed as a Deputy United States Marshal for approximately 6 years. One of my
primary duties with the United States Marshals Service is the enforcement and execution of federal
arrest warrants for the Southern District of West Virginia. My duties also include assisting other
agencies and departments with the enforcement and execution of state and local warrants.

2. This affidavit is made in support of a criminal complaint against WESTON DALLAS
MCDANIELS (DOB: 6/17/1985; SSN” XXX-XX-XXXX) for escape from the lawful custody of a
halfway house located 113 Edgar Street, St. Albans, West Virginia within the Southern District of
West Virginia.

3. MCDANIELS was lawfully confined at 113 Edgar Street, St. Albans, West Virginia, at
the direction of the Attorney General by virtue of a judgment and commitment of the United States
District Court for the Western District of Michigan upon conviction of violation of his federal
supervised release, which had an underlying offense of felon in possession of a firearm. The
judgment was entered on June 15th 2018, and sentenced MCDANIELS to 24 months of
imprisonment in Criminal Case Number 1:10-CR-00255-RHB.

4. On or about August 19, 2019 the undersigned affiant received notification that

MCDANIELS had walked away from 113 Edgar Street, St. Albans, West Virginia at
Case 2:19-mj-00112 Document 1 Filed 10/28/19 Page 3 of 3 PagelD #: 3

approximately 1100 hours. MCDANIELS did not have permission to leave the property and the
staff at Dismas has been unable to locate MCDANIEL since he left.

5. MCDANIELS did not receive permission and had no authority to be absent from the 113
Edgar Street, St. Albans, West Virginia.

6. The undersigned affiant therefore requests that a warrant be issued for the arrest of

WESTON DALLAS MCDANIELS for violating Title 18, United States Code, Section 751 (a).

Further, your affiant sayeth naught.

Matthew C. Barge —_
Deputy Unit ates Marshal

Subscribed and sworn to before me this 28th day of October, 2019.

 

er - ‘ D ~~
A Z AMR — Nese
Honorable Dwane L-Tinsley ~ =

United States Magistrate Judge >»
